2021 UT 31


                                IN THE

         SUPREME COURT OF THE STATE OF UTAH

                          CAROL SHEPPARD,
                             Appellant,
                                  v.
  GENEVA ROCK, GENEVA ROCK PRODUCTS, INC., and DAVID DALBY,
                         Appellees.

                            No. 20190363
                       Heard February 17, 2021
                         Filed July 15, 2021

                          On Direct Appeal

                       Third District, Salt Lake
                   The Honorable Heather Brereton
                           No. 160904293

                              Attorneys:
            Emily Adams, Freyja Johnson, Cherise Bacalski,
                      Bountiful, for appellant
          Terry Plant, Matthew D. Church, Kirsten S. Ashton,
           Colton A. Matheson, Salt Lake City, for appellees

       JUSTICE PEARCE authored the opinion of the Court in which
          CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
             JUSTICE HIMONAS, and JUSTICE PETERSEN joined.


   JUSTICE PEARCE, opinion of the Court:
                          INTRODUCTION
    ¶1 A truck hit Carol Sheppard‘s vehicle as she was driving on I-
15.1 The truck‘s driver, David Dalby, worked for Geneva Rock.
Sheppard brought a complaint against both Dalby and Geneva Rock
alleging that Dalby‘s negligence had caused the crash. Sheppard also

   1 There has never been a trial concerning the factual allegations,
so they remain allegations, not settled facts.
                     SHEPPARD v. GENEVA ROCK
                        Opinion of the Court

alleged that Geneva Rock had negligently employed Dalby and
shared some fault for her injuries. Geneva Rock conceded that Dalby
was at fault for the collision and then moved to exclude all evidence
of negligence: both Dalby‘s and its own. The district court excluded
the evidence of negligence and negligent employment.
   ¶2 Trial proceeded solely on the issue of damages. After
Sheppard rested her case-in-chief, the district court ruled that the
jury could not award special damages to Sheppard because she had
produced insufficient evidence of those damages. The jury returned
a general damages verdict of $30,000. The district court then granted
Geneva Rock‘s renewed motion for judgment as a matter of law and
vacated the jury‘s verdict. The court reasoned that Sheppard failed to
produce evidence sufficient to meet the requirements that Utah Code
section 31A-22-309 puts in place for plaintiffs seeking general
damages in certain cases.
    ¶3 Sheppard argues that the district court erred when it:
(1) overturned the jury‘s general damages verdict; (2) found that
Sheppard had introduced insufficient evidence to permit the jury to
consider special damages; and (3) concluded that the law required it
to exclude evidence of Geneva Rock‘s negligent employment of
Dalby. We reverse and remand.
                          BACKGROUND
   ¶4 While driving on I-15 in July of 2012, Sheppard heard a loud
bang. Her car spun and Sheppard found herself facing the wrong
way in the middle of the freeway. She couldn‘t open the driver‘s side
door. Sheppard climbed over her center console and exited on the
passenger‘s side. As she climbed out, she felt a severe pain in her
back. An ambulance transported her to an emergency room where
she received stitches for a cut she sustained on her arm.
    ¶5 At the emergency room, Sheppard was diagnosed with ―left
flank and abdominal contusion.‖ Later that month, her primary care
physician diagnosed her with lower back strain. In the following
year, Sheppard received treatment for lower back pain from a
chiropractor and two courses of treatment from physical therapists.
    ¶6 A year after the crash, Sheppard relocated to Virginia. There,
she sought treatment for her back from two different primary care
clinics and a physical therapy clinic. That treatment continued
through October 2015. The physical therapy clinic, operated by a
therapist named Scott Roberts, charged her more than $65,000.
   ¶7 Although Sheppard had occasionally experienced back pain
before the collision, a review of her medical records showed that she
                                  2
                         Cite as: 2021 UT 31
                        Opinion of the Court

did not complain of back pain or receive treatment for it before the
collision.
   ¶8 Geneva Rock employed Dalby, the truck driver who struck
Sheppard‘s car. A witness to the collision reported that Dalby was
―making a turn into [Sheppard‘s] lane‖ and ―actually crossed into
that lane and made connection with her vehicle at that point.‖
    ¶9 Sheppard alleges that Dalby was accused of violating driving
laws many times prior to the accident. Geneva posted safe driving
stickers on its trucks that provided a number for motorists to call if
they saw a Geneva Rock driver engage in unsafe driving. On at least
eight separate occasions, Geneva Rock had received reports that
Dalby ran red lights or stop signs, drove too fast for the conditions,
wove in and out of traffic, failed to use signals, made improper lane
changes, tailgated, failed to stay in his lane, or was otherwise
discourteous.2
    ¶10 On another occasion, Geneva Rock sent Dalby home when
a random drug and alcohol test revealed that he had arrived to work
with a blood alcohol content of .029. Dalby received a verbal
warning from Geneva Rock for that offense.
    ¶11 Within hours of the crash with Sheppard, Geneva Rock
tested Dalby for alcohol, but Geneva Rock lost the test results.
Geneva Rock later determined that Dalby was at fault for the
accident and suspended him without pay, initially for five days, but
then reduced it to four.3
   ¶12 While Dalby drove for Geneva Rock, Geneva Rock
provided an incentive program for its drivers. The program tracked
how many tons of material drivers moved for the company and




   2  Dalby denies that many of the reported incidents occurred.
Dalby claimed Geneva Rock eventually ended the safe driving
sticker program because other Geneva Rock truck drivers had called
in false reports about him. But he admitted that Geneva Rock still
received complaints about his driving after the program had ended.
Dalby claimed, however, that the reports were ―[v]ery few and far
between.‖
   3 Dalby signed the agreement suspending him but wrote ―in
protest‖ next to his name.


                                  3
                      SHEPPARD v. GENEVA ROCK
                         Opinion of the Court

compiled that into an ―efficiency‖ score. Dalby received the highest
efficiency score in the company several times.4
   ¶13 Sheppard filed a complaint alleging that Dalby‘s negligent
driving injured her. She also alleged that Geneva Rock negligently
employed Dalby by failing to adequately supervise and train him.
Dalby and Geneva Rock initially denied Sheppard‘s complaint in its
entirety. They also alleged that Sheppard‘s fault for the accident was
as much as, or more than, their own.
    ¶14 Ten months after the end of fact discovery and near the eve
of trial, Geneva Rock and Dalby admitted liability for the accident.
Two days before trial was set to begin, the district court ruled that all
evidence of defendants‘ negligence was irrelevant because Geneva
Rock had admitted that Dalby was negligent and that respondeat
superior made Geneva Rock liable for Dalby‘s negligence. Among
other things, the district court barred the admission of the evidence
Sheppard had collected about Dalby‘s seemingly checkered driving
record and Geneva Rock‘s efficiency incentive program.
    ¶15 The parties proceeded to trial with damages as the only
issue. Sheppard took the stand and described the crash, the pain she
felt in her back, the cut she received on her arm, and the scar that the
cut left behind. Sheppard recounted her treatment history following
the collision, beginning with her emergency room visit immediately
following the crash and extending to the physical therapy Roberts
provided after she moved to Virginia.
    ¶16 During trial, Sheppard called an expert witness, Dr.
Erekson, a physical therapist. Erekson testified that Roberts had
billed Sheppard roughly $65,000 for physical therapy. In response to
questioning, Dr. Erekson opined that, of that amount, only $28,685
was ―justified.‖
    ¶17 After Sheppard rested her case, Geneva Rock moved for
judgment as a matter of law. Geneva Rock argued that Sheppard had
not introduced sufficient evidence to allow the jury to award general
or special damages.5



   4 Some years, Dalby received no reward for his efficiency; others,
he received movie tickets, restaurant coupons, and Geneva Rock golf
shirts.
   5 General and special damages (also known as specific damages)
are two different kinds of damages that are ―meant to measure
                                                   (continued . . .)
                                   4
                           Cite as: 2021 UT 31
                          Opinion of the Court

    ¶18 With regard to special damages, Geneva Rock argued that
Sheppard had not introduced sufficient evidence of her medical
expenses to recover the expenses as special damages, because she
had not introduced medical records. And, in the same vein, Geneva
Rock argued that Sheppard had not provided evidence that the
accident with Dalby caused the injuries for which she sought
treatment—also preventing an award of special damages.
    ¶19 Geneva Rock further contended that Sheppard could not
seek general damages because she did not satisfy the requirements
of Utah Code section 31A-22-309 (the Personal Injury Protection
statute or PIP statute). The PIP statute requires that, in certain
circumstances, plaintiffs must prove that they have suffered one of
six categories of damages before they can ask for an award of general
damages.6



different types of harm.‖ Pinney v. Carrera, 2020 UT 43, ¶ 34, 469 P.3d
970. General damages, ―which are sometimes referred to as ‗pain and
suffering‘ or ‗noneconomic‘ damages, measure the amount needed
to compensate an individual for a ‗diminished capacity for the
enjoyment of life.‘‖ Id. ¶ 36 (citation omitted). ―In other words,
general damages attempt to measure ‗the difference between what
life would have been like without the harm done . . . and what it is
like‘ as a result of the harm.‖ Id. (alteration in original) (citation
omitted).
    By contrast, specific damages ―measure harm that is ‗considered
more finite, measureable, and economic because [it is] more easily
calculated‘ in specific dollar amounts.‖ Id. ¶ 35 (alteration in
original) (citation omitted) (internal quotation marks omitted). ―In
other words, specific (or ‗economic‘) damages are ‗hard amounts
[that are] subject to careful calculation‘ such as the cost of ‗medical
and other necessary care‘ or a decrease in ‗earning ability.‘‖ Id.
(alteration in original) (citation omitted) (internal quotation marks
omitted).
   6   Utah Code section 31A-22-309(1)(a) states:
        A person who has or is required to have direct benefit
        coverage under a policy which includes personal injury
        protection may not maintain a cause of action for
        general damages arising out of personal injuries
        alleged to have been caused by an automobile accident,
        except where the person has sustained one or more of
        the following:
                                                      (continued . . .)
                                    5
                      SHEPPARD v. GENEVA ROCK
                         Opinion of the Court

   ¶20 Sheppard argued that she met the PIP statute‘s
requirements in two ways. She pointed to testimony concerning the
medical bills she had incurred—bills that far exceeded the $3,000
that the PIP statute requires. She also contended that she had
suffered a ―permanent disfigurement‖ evidenced by a small scar that
resulted from the cut she had sustained in the accident.
    ¶21 The district court partially granted Geneva Rock‘s motion
for judgment as a matter of law. The court allowed the case to go to
the jury on the issue of general damages. But the court found that
Sheppard had not introduced sufficient evidence supporting a claim
for special damages.
    ¶22 The jury returned a verdict for Sheppard and awarded her
$30,000 in general damages. Defendants promptly renewed their
motion for judgment as a matter of law. The district court granted
the motion, concluding that Sheppard had not produced evidence
satisfying any of the PIP statute‘s threshold criteria. Sheppard
appealed.
    ¶23 On appeal, Sheppard requests alternative forms of relief.
Sheppard asks that we reinstate the jury‘s general damages verdict.
Alternatively, she asks us to give her a new trial if we decide that the
district court improperly prevented her from seeking special
damages. She also asks us to grant her a new trial if we find that the
district court improperly excluded evidence of Geneva Rock‘s
negligent employment. We conclude that Sheppard is entitled to a
new trial because the district court erred when it granted the
renewed motion for judgment as a matter of law. Because the issues
might reemerge on remand, we hold that the district court erred
when it excluded evidence of Geneva Rock‘s negligence and when it
concluded that Sheppard had failed to qualify for general damages
under the PIP statute.




       (i)     death;
       (ii)    dismemberment;
       (iii)   permanent disability or permanent impairment
               based upon objective findings;
       (iv)    permanent disfigurement;
       (v)     a bone fracture; or
       (vi)    medical expenses to a person in excess of $3,000.

                                   6
                          Cite as: 2021 UT 31
                         Opinion of the Court

                      STANDARD OF REVIEW
    ¶24 Sheppard argues that the district court erred when it
granted Geneva Rock‘s motion for judgment as a matter of law on
her claim for special damages. ―This [c]ourt‘s standard of review of a
[judgment as a matter of law] is the same as that imposed upon a
trial court.‖ Gables at Sterling Vill. Homeowners Ass’n, Inc. v.
Castlewood-Sterling Vill. I, LLC, 2018 UT 04, ¶ 21, 417 P.3d 95 (first
alteration in original) (citation omitted). ―A trial court is justified in
granting a [judgment as a matter of law] only if, examining all
evidence in a light most favorable to the non-moving party, there is
no competent evidence that would support a verdict in the non-
moving party‘s favor.‖ See id. (citation omitted). So, as with a
judgment as a matter of law following a renewed motion under Utah
Rule of Civil Procedure 50(b), we will affirm a judgment as a matter
of law under rule 50(a) only if there is ―no competent evidence‖ to
support Sheppard‘s claims. See id. (citation omitted).
   ¶25 Sheppard also asks us to reverse the district court‘s
decision to grant Geneva Rock‘s renewed judgment as a matter of
law that vacated her award of general damages. In reviewing a trial
court‘s denial of a motion for judgment as a matter of law or a
renewed motion as a matter of law ―on the basis of insufficiency of
the evidence, ‗we follow one standard of review: We reverse only if,
viewing the evidence in the light most favorable to the prevailing
party, we conclude that the evidence is insufficient to support the
verdict.‘‖ Brewer v. Denver & Rio Grande W. R.R., 2001 UT 77, ¶ 33, 31
P.3d 557 (citation omitted).
    ¶26 Finally, Sheppard contends that the district court erred
when it granted Geneva Rock‘s motion in limine to exclude all
evidence of negligence, a holding that implicitly invokes Utah Rule
of Evidence 402.7 We typically ―review the admissibility of evidence
under rule 402 for an abuse of discretion.‖ Wilson v. IHC Hosps., Inc.,
2012 UT 43, ¶ 24, 289 P.3d 369. But we have noted that,


   7   Utah Rule of Evidence 402 states,
       Relevant evidence is admissible unless any of the
       following provides otherwise:
           ● the United States Constitution;
           ● the Utah Constitution;
           ● a statute; or
           ● rules applicable in courts of this state.
       Irrelevant evidence is not admissible.

                                    7
                     SHEPPARD v. GENEVA ROCK
                        Opinion of the Court

      [w]hen district courts have discretion to weigh factors,
      balance competing interests, or otherwise choose
      among a range of permissible approaches or outcomes,
      those discretionary determinations must rest upon
      sound legal principles. For that reason, when a legal
      conclusion is embedded in a district court‘s
      discretionary determination, we peel back the abuse of
      discretion standard and look to make sure that the
      court applied the correct law.
State v. Boyden, 2019 UT 11, ¶ 21, 441 P.3d 737. Here, the district
court‘s order rested on its legal conclusion that Utah law prevents
Sheppard from introducing evidence of Geneva Rock‘s and Dalby‘s
negligence after they admitted liability. We review that legal
conclusion for correctness. See id.
                             ANALYSIS
        I. SHEPPARD WAS ENTITLED TO ASK THE JURY
               TO AWARD SPECIAL DAMAGES
    ¶27 Sheppard claims that the district court erred when it
granted Geneva Rock‘s motion for judgment as a matter of law on
her claim for special damages. The district court reasoned that
Sheppard had failed to produce sufficient evidence of those damages
to permit a jury to rule in her favor.
    ¶28 It appears the district court was persuaded by Geneva
Rock‘s argument that Sheppard had failed to demonstrate that the
accident had caused her to incur the medical bills she introduced at
trial. Geneva Rock argued that ―there‘s an element of causation
that‘s still remaining to be proved here.‖ ―That element is not did the
accident happen, it‘s did this accident cause the injury.‖ Pointing to
the lack of expert testimony on causation, Geneva Rock contended
that, under Utah law, ―only [in] the most obvious cases is counsel
exempted from the requirement of putting forth expert testimony to
establish causation.‖
    ¶29 Sheppard acknowledged that she had not called an expert
to testify concerning causation, but she argued that she satisfied the
―common knowledge exception when it goes to causation.‖ That is,
she contended that causation was in the common knowledge of the
jury and, therefore, she was not required to call an expert to opine
that a car crash could cause back pain requiring medical treatment.
  ¶30 The district court granted the motion with respect to special
damages. The court explained,


                                  8
                         Cite as: 2021 UT 31
                        Opinion of the Court

      My ruling is that it is within the common knowledge
      that the crash caused the injuries that [Sheppard]
      testified to. Where I depart from that is that you‘ve put
      into evidence a course of treatment that occurred two
      years later [from Roberts] without anyone testifying
      that that treatment was necessitated by the injury. And
      that‘s where the distinction lies. So I do think that it‘s
      not within the common knowledge and experience of a
      jury that dry needling and 91 sessions with a physical
      therapist and the type of treatment that was provided
      by Mr. Roberts . . . was required to treat the injury.
      That‘s not within anyone‘s common experience.
In other words, the district court concluded that a jury would
commonly know that a car accident could cause injuries inflicting
back pain which could require some treatment or medical attention
soon thereafter, but that a jury would not commonly know that
treatment received two years later was a result of that accident. The
district court also appears to have concluded that Sheppard lacked
evidence that, even if the accident caused the injury, some of the
particular treatments she received were required to treat that injury.
And that knowledge of what treatments are necessary for lower back
pain is not within the common understanding of a jury.
    ¶31 Under Utah law, ―once injuries have been shown, evidence
is required to show that the medical expenses accurately reflect the
necessary treatment that resulted from the injuries and that the
charges are reasonable.‖ Gorostieta v. Parkinson, 2000 UT 99, ¶ 35, 17
P.3d 1110. It is, of course, the plaintiff‘s burden to produce this
evidence. See id. ¶ 35 n.8. But we have held that expert testimony is
not necessarily required to prove that a particular injury caused
certain damages when the link between injury and treatment ―would
be clear to a lay juror who has no medical training—i.e., when the
causal connection is readily apparent using only ‗common
knowledge.‘‖ Bowman v. Kalm, 2008 UT 9, ¶ 9, 179 P.3d 754. When
causation falls within this common knowledge exception, a court
―may excuse a lack of expert testimony in some circumstances.‖ Id.
   ¶32 For example, in Bowman, we considered the claim of a
husband whose wife had been killed after a bedroom dresser fell and
pinned her to a bed frame. Id. ¶ 3. She asphyxiated under the
dresser‘s weight. Id. The husband filed suit against his wife‘s
psychiatrist claiming that the doctor had ignored his wife‘s
proclivity to ―overdose on sleeping medication and to be clumsy due



                                  9
                      SHEPPARD v. GENEVA ROCK
                         Opinion of the Court

to medication.‖ Id. ¶ 4. The husband argued that the psychiatrist
breached his duty of care when he prescribed her sleeping pills. Id.
   ¶33 The husband introduced expert testimony opining that the
doctor had breached the standard of care by prescribing a particular
medication. Id. But the expert did not opine on whether the
psychiatrist‘s alleged malpractice was the proximate cause of his
patient‘s death. Id. ¶ 5. The district court granted summary
judgment, noting the lack of ―expert testimony establishing a link
between the alleged negligence‖ and the wife‘s demise. Id.
    ¶34 We reversed. We concluded that the case fell within the
common knowledge exception. We reasoned that the ―causal
connection between a decedent made clumsy due to a doctor‘s
negligence, and that decedent‘s death due to a dresser being pulled
down on top of her, is not one that requires specialized medical
knowledge.‖ Id. ¶ 13. And we noted that the ―lack of expert medical
testimony is not itself a bar‖ to the plaintiff‘s claims. Id. ¶ 14. But we
cautioned that this was ―not to say that the evidence adduced so far
is necessarily sufficient to prove causation, or that some type of
expert testimony might not be helpful on the issue.‖ Id.
    ¶35 Sheppard points to evidence presented at trial that suggests
the ―causal connection‖ between the collision, her injury, and the
treatment she received is ―readily apparent using only ‗common
knowledge‘‖ under Bowman and therefore an appropriate question
for the jury. See id. ¶ 9. Sheppard testified that she only occasionally
experienced back pain before the collision. And Geneva Rock‘s
expert witness noted for the jury that her medical records showed
that she did not complain of back pain or receive treatment for it
before the crash. See supra ¶ 7.
    ¶36 Sheppard also testified that she was hit by a truck in a
collision so violent she ended up facing the wrong way on the
freeway and could not open her driver‘s side car door. See supra ¶ 4.
She told the jury that when she attempted to exit the vehicle, she
immediately felt a pain in her back. See supra ¶ 4. And an expert
witness testified that Sheppard went to the emergency room and
was diagnosed with low back contusions. See supra ¶ 5.
    ¶37 Through the testimony of different witnesses, the jury
heard that, from her emergency room diagnosis in July 2012 until the
end of her physical therapy in October 2015, Sheppard sought
treatment from a variety of providers for pain in her lower back. See
supra ¶¶ 4-6. By Sheppard‘s account, all these facts show a
―reiteration of the treatment that she received . . . [for] that same

                                   10
                         Cite as: 2021 UT 31
                        Opinion of the Court

back pain that she‘d been feeling ever since the crash,‖ creating a
―causal link and connection‖ between the collision and her
subsequent treatment.
    ¶38 The district court partially agreed. It concluded that it
would be within the common knowledge of the jury that the
collision could have caused Sheppard to suffer a lower back injury,
but that a jury wouldn‘t know whether treatments she received two
years later would have been caused by the accident. See supra ¶ 30.
We disagree with that assessment.
    ¶39 Where, as here, the treatment continues virtually
uninterrupted and there is no intervening cause that might suggest
another reason for the treatment, it is in the jury‘s common
knowledge that back injuries can cause pain that persists and
requires continued treatment. The jury simply did not need someone
with medical training to tell them that back pain resultant from an
accident can last. But, much like we did in Bowman, we stress that we
are not holding that Sheppard has proven causation; rather, we
conclude that the evidence she offered allows the issue to go to the
jury without an expert opinion on causation. See Bowman, 2008 UT 9,
¶ 14 (―This is not to say that the evidence adduced so far is
necessarily sufficient to prove causation, or that some type of expert
testimony might not be helpful on the issue . . . . It does mean,
however, that a lack of expert medical testimony is not itself a bar to
[these] claims.‖).
    ¶40 Geneva Rock argues against this conclusion, claiming that
the treatment ―was too complex and too far removed in time and
space from the accident for the common knowledge exception to
apply.‖ Geneva Rock supports its argument with Beard v. K-Mart
Corp., 2000 UT App 285, 12 P.3d 1015. In Beard, the court of appeals
examined the evidence required to prove ―the link between the
injuries [a plaintiff] suffered and the necessity of the surgeries‖ she
received. Id. ¶ 16. And the court of appeals concluded that the
plaintiff needed to present expert medical evidence to connect the
surgeries she received on her neck and wrists to the blow to the head
she received from a K-Mart employee. Id.
    ¶41 We discount Beard‘s persuasive value for a pair of reasons.
First, the court of appeals decided Beard some eight years before we
handed down Bowman. Although Bowman did not expressly
repudiate the court of appeals‘ conclusion in Beard that ―[i]n Utah, in
all but the most obvious cases, testimony of lay witnesses regarding
the need for specific medical treatment is inadequate to submit the
issue to the jury,‖ we articulated a standard more lenient than ―in all

                                  11
                     SHEPPARD v. GENEVA ROCK
                        Opinion of the Court

but the most obvious cases.‖ Id. Instead, in Bowman, we talked about
a ―limited ‗common knowledge‘ exception‖ which will ―excuse a
lack of expert testimony in some circumstances.‖ Bowman, 2008 UT 9,
¶ 9. And while we acknowledged that expert testimony would
―generally‖ be required to show proximate causation in medical
malpractice cases, we held that ―it is not necessary where the causal
connection between the breach of the standard of care and the harm
suffered is apparent using common knowledge.‖ Id. ¶ 12. As such,
we disregarded Beard‘s near-categorical approach in favor of a more
fact-dependent inquiry.
   ¶42 Second, the causation question in Sheppard‘s case
resembles Bowman more than Beard. Beard involved a plaintiff who
was struck on the head by a K-Mart employee starting a lawnmower.
2000 UT App 285, ¶ 2. But the surgeries she based her damages on
were performed on her neck and wrist. Id. While Beard complained
about wrist and neck pain shortly after the accident, id., the causal
connection between an elbow to the head and wrist surgery is not
within a jury‘s common knowledge. By contrast, Sheppard
complained of back pain immediately after the collision and received
continued treatment for that pain for years. Much like a jury does
not need to be told that a drowsy person can asphyxiate under the
weight of a heavy piece of furniture, as in Bowman, the fact that an
automobile accident can cause pain that persists is within the jury‘s
ken.
    ¶43 The district court seemed to have a second rationale for
granting Geneva Rock‘s motion. The court stated: ―I do think that it‘s
not within the common knowledge and experience of a jury that dry
needling and 91 sessions with a physical therapist and the type of
treatment that was provided by Mr. Roberts is – was required to
treat the injury. That‘s not within anyone‘s common experience.‖
Supra ¶ 30. Geneva Rock agrees with the district court and argues
that it ―is not common knowledge‖ that Sheppard‘s injury would
require the kinds of treatment that Sheppard‘s last physical therapist
provided: ―trigger point injections, massage, manipulation therapy,
and therapist managed exercises.‖
   ¶44 This appears to speak not to causation, but to the
requirement that a plaintiff introduce evidence ―to show that the
medical expenses accurately reflect the necessary treatment that
resulted from the injuries and that the charges are reasonable.‖
Gorostieta, 2000 UT 99, ¶ 35 (emphasis added). And we agree with
the district court and Geneva Rock that this is true with respect to
some of the treatments Sheppard received. For example, we can get

                                 12
                          Cite as: 2021 UT 31
                         Opinion of the Court

on board with the conclusion that a jury may need expert testimony
to know that trigger point injections would be necessary to treat
Sheppard‘s injury.
    ¶45 But the jury heard expert testimony on that issue. Dr.
Erekson reviewed Sheppard‘s medical records and opined that
$28,685 of the roughly $65,000 Sheppard had been charged was
justified. Dr. Erekson also testified that at least some of the bills that
he reviewed could not be justified and reflected treatment that had
been ―going too far‖ or for ―too long.‖ Although Dr. Erekson could
have been more precise in his testimony, the logical inference from
his opinion that he excluded bills for treatments that went too far is
that the bills he found to be justified were for treatments Sheppard
needed. As a result, Dr. Erekson bridged the evidentiary gap that
appeared to trouble the district court.8
    ¶46 Sheppard should have been allowed to proceed with her
claim for special damages. The causation of her injuries fell within
the common knowledge exception and the necessity of the
treatments she received was addressed by expert testimony. The jury
would have been free to reject her argument for special damages, but
the issue was one that the jury should have been allowed to resolve.
Sheppard is entitled to a new trial.9


   8  Dr. Erekson‘s testimony resolves another issue Sheppard raises
on appeal. The district court concluded that Sheppard had failed to
show that she was entitled to general damages because she had not
provided evidence demonstrating that she fell into any of the PIP
statute‘s six categories and, based on that failure, granted Geneva
Rock‘s renewed motion for judgment as a matter of law. One of
those statutory requirements is that a plaintiff incur medical
damages in excess of $3,000. UTAH CODE § 31A-22-309(1)(a)(vi).
Because Dr. Erekson testified that Sheppard was appropriately billed
$28,685 for her treatments, Sheppard met the PIP statute‘s strictures.
We reverse the district court‘s contrary conclusion and hold that
sufficient evidence was before the jury to permit it to consider if
Sheppard was entitled to general damages. Because we reverse on
this basis, we need not reach Sheppard‘s argument that she qualified
for general damages under the PIP statute because the accident left
her with a ―permanent disfigurement.‖ See id.
   9 Sheppard also argues that the district court ―seemed to apply‖
the best evidence rule to exclude her evidence of medical damages
and argues that the rule does not apply to her case. Geneva Rock
                                                      (continued . . .)
                                   13
                     SHEPPARD v. GENEVA ROCK
                        Opinion of the Court

       II. THE DISTRICT COURT IMPROPERLY EXCLUDED
            EVIDENCE OF GENEVA ROCK‘S NEGLIGENT
                      HIRING PRACTICES
    ¶47 We could end our discussion of this case with the
conclusion that Sheppard is entitled to a new trial because the
district court did not permit Sheppard to seek special damages. We
can, however, provide additional guidance on issues that are likely
to recur on remand. See State v. Cloud, 722 P.2d 750, 755 (Utah 1986)
(explaining that it is ―appropriate‖ for us to address ―contentions on
appeal that will arise again upon retrial‖). The question of whether
Sheppard should have been allowed to introduce evidence of
Geneva Rock‘s and Dalby‘s negligence raises just such an issue.
    ¶48 Sheppard had sought to admit evidence to establish
Geneva Rock‘s negligent employment and Dalby‘s negligent driving.
This evidence included eyewitness testimony that Dalby was driving
recklessly the day of the collision. Sheppard had also adduced
evidence of Dalby‘s extensive history of bad driving, and that he had
shown up for work with alcohol in his system. Sheppard also
wanted to tell the jury about Geneva Rock‘s efficiency incentive
program and its lax disciplinary policies. Finally, Sheppard wanted
to inform the jury that Geneva Rock failed to produce the drug and
alcohol test it administered to Dalby the day of the collision.
   ¶49 Shortly before trial, the district court granted Geneva
Rock‘s motion in limine to exclude evidence that it negligently
employed Dalby and that Dalby drove negligently. Geneva Rock
argued that since it had admitted liability, evidence of its hiring
practices was irrelevant. The district court bought that argument and
concluded that Sheppard could not ―present any arguments or
evidence, including in opening statements and closing arguments,
that relate to liability issues.‖
   ¶50 The district court gave two reasons for excluding this
evidence. First, it opined that the ―case law is pretty clear in the
absence of punitive damages, when [defendants] admit to liability,
that that evidence is not admissible. There‘s not a case that‘s been


addressed the best evidence issue ―in the interest of thoroughness‖
but asks us to ―disregard‖ this issue ―because the trial court ruled
that any testimony about Roberts‘ bills was irrelevant for lack of
proof of causation.‖ On this point, we agree with Geneva Rock. The
district court ruled on causation. And that is the issue we address.


                                 14
                          Cite as: 2021 UT 31
                         Opinion of the Court

presented by the plaintiffs to suggest otherwise.‖ And, second, ―I
don‘t find the argument regarding differing damages based on the
different claims, whether it be negligent employment or negligence
in driving to be — I think it is the same measure of damages.
Regardless, that damage that was caused by the accident.‖
   ¶51 Sheppard first argues that we ought to reverse the district
court because Geneva Rock‘s negligent employment of Dalby caused
her to suffer additional ―anxiety and grief.‖ She contends that this
―anxiety and grief‖ was a kind of ―mental reaction to [the] pain‖
caused by the initial accident. Specifically, she claims that she
suffered additional ―anxiety and grief‖ because: she learned that,
when motorists reported that Dalby was engaging in extensive
inappropriate behavior, Geneva Rock did almost nothing about it;
she learned that Dalby showed up to work with alcohol in his
system and he was merely sent home with a warning; she learned
that Geneva Rock later lost his alcohol and drug test from the day of
the collision; and she learned that Geneva Rock engaged in other
similar conduct. She therefore argues that she ought to be able to
show the jury evidence of the practices that caused her pain and
suffering to increase.
    ¶52 The district court rejected this argument because it read the
case law to be ―pretty clear‖ that ―in the absence of punitive
damages, when they admit to liability, that that evidence is not
admissible.‖ Although the district court did not specify the case law
on which it relied, it was presumably referring to Jones v. Carvell, 641
P.2d 105 (Utah 1982), a case Geneva Rock cited below to support its
argument. Geneva Rock argues on appeal that we should affirm the
district court based on Jones.
    ¶53 In Jones, this court held that ―the rule is well-established
that where liability is admitted, evidence going only to liability, in
the absence of a claim of punitive damages, is not admissible.‖ Id.
at 112. The district court overlooked a key difference between Jones
and this case. In Jones, we noted that the evidence would have been
admitted ―only to [prove] liability.‖ Id. Sheppard wants to introduce
this evidence to establish that Geneva Rock‘s conduct caused her
additional pain and suffering. Supra ¶ 51. Thus, Jones does not speak
directly to the question.
    ¶54 As Sheppard notes, ―[j]uries are generally allowed wide
discretion in the assessment of damages.‖ (Quoting USA Power, LLC
v. PacifiCorp, 2016 UT 20, ¶ 71, 372 P.3d 629 (alteration in original)
(citation omitted)). Within this wide discretion, juries are asked to
assess ―the difference between what life would have been like

                                  15
                      SHEPPARD v. GENEVA ROCK
                         Opinion of the Court

without the harm done . . . and what it is like with that additional
burden.‖ Judd v. Drezga, 2004 UT 91, ¶ 4, 103 P.3d 135. The jury
attempts to quantify the ―diminished capacity for the enjoyment of
life‖ that resulted from a personal injury. Id. The jury is not limited
to assessing only physical injuries. Rather, ―[t]he pain and suffering
for which damages are recoverable in a personal injury action
include not only physical pain but also mental pain or anguish, that
is, the mental reaction to that pain and to the possible consequences
of the physical injury.‖ Judd v. Rowley’s Cherry Hill Orchards, Inc., 611
P.2d 1216, 1221 (Utah 1980).10
    ¶55 Unlike in Jones, Sheppard did not seek to introduce this
evidence only to prove liability. She has a damages theory to which
this evidence is arguably relevant. It was error for the district court
to use Jones as a basis to exclude the evidence.11



   10  Geneva Rock implores us to reject Sheppard‘s attempt to
recover damages for the mental anguish Geneva Rock‘s negligent
employment of Dalby caused her. Among the reasons Geneva Rock
offers are that Sheppard‘s claim is best characterized as a claim for
an infliction of emotional distress—a cause of action Sheppard did
not plead, and because Sheppard‘s recovery would open the door to
a novel claim that could arise whenever a person learned about a
company‘s negligent hiring practices. The district court did not base
its decision on any of these arguments. As such, Geneva Rock asks
us to affirm on an alternative ground apparent from the record—
which is something we have discretion to do. See, e.g., Olguin v.
Anderton, 2019 UT 73, ¶ 20, 456 P.3d 760. But we decline to do so here
because Geneva Rock has not alerted us to those portions of the
record that would demonstrate that ―a person of ordinary
intelligence‖ would have been placed ―on notice that the prevailing
party may rely‖ on those alternative arguments on appeal. Id.
(quoting Francis v. State, Utah Div. of Wildlife Res., 2010 UT 62, ¶ 10,
248 P.3d 44). In taking this route, we offer no opinion on the ultimate
viability of Sheppard‘s damages theory.
   11 We hasten to add that we are not holding that all, or even any,
of the evidence Sheppard possesses will be admissible at trial.
Geneva Rock may still challenge the admission of any individual
piece of this evidence if there is a basis for its exclusion. We merely
hold that the district court erred by misapplying Jones to conclude
that the evidence was categorically irrelevant.

                                   16
                         Cite as: 2021 UT 31
                        Opinion of the Court

   ¶56 The second reason the district court gave for excluding this
evidence was that ―I don‘t find the argument regarding differing
damages based on the different claims, whether it be negligent
employment or negligence in driving to be — I think it is the same
measure of damages. Regardless, that damage that was caused by
the accident.‖ It appears that the district court reasoned that a
plaintiff should not be allowed to assert both a claim for negligence
and negligent employment because they both arise out of the same
accident and therefore implicate the same damages.
   ¶57 This was error for two reasons. First, as explained above,
Sheppard advanced a theory of damages for her negligent
employment claim that, if accepted, would have entitled her to
damages distinct from those she could receive in her negligent
driving case against Dalby. See supra ¶ 51.
    ¶58 Second, we have rejected the argument that a plaintiff
cannot assert both a negligence and negligent employment cause of
action if the employer concedes liability. See Ramon v. Nebo School
Dist., 2021 UT 30, __ P.3d __. In Ramon, the plaintiff asserted a
negligence claim based on conduct of the driver of a school bus that
struck his car, and a negligent employment claim against the school
district that Ramon alleged continued to employ the driver even
after a multitude of red flags about the driver‘s safety record. Id.
¶¶ 3-4. The district court granted a motion to dismiss the negligent
employment claim reasoning, among other things, that the school
district‘s liability was ―fixed by the amount of liability of its
employee when vicarious liability is admitted, and it cannot be
increased by [a] separate negligent employment claim.‖ Id. ¶ 8.
    ¶59 We reversed for a number of reasons. We noted that the
Utah Liability Reform Act (the Act) permits a party to seek to have
fault allocated to anyone for whom there is a legal or factual basis to
assign fault. Id. ¶ 25 (discussing UTAH CODE § 78B-5-819(1)). We also
rejected the argument that a plaintiff cannot seek to have fault
allocated between a negligent employee and a negligent employer
after the employer admits liability because it would not impact the
quantum of damages available to the plaintiff. Id. ¶ 27 n.7. We
reasoned that the Act‘s plain language permits that allocation. Id.
¶¶ 25-27, 27 n.7. We noted that permitting the plaintiff to have the
jury consider the relative faults of the employer, employee, and the
plaintiff—and not just the employee and the plaintiff—might alter
the jury‘s allocation of fault. ¶ 27 n.7. And we emphasized that the
legislature might have had non-economic reasons for permitting the
allocation of fault even where an employer admits respondeat

                                  17
                    SHEPPARD v. GENEVA ROCK
                       Opinion of the Court

superior liability for an accident, such as bringing harmful
employment practices to light and encouraging corrective action. Id.
    ¶60 The relevant takeaway from Ramon is that evidence of an
employer‘s negligent employment can be relevant to the question of
allocation of fault even after the employer admits liability. We
therefore reverse the district court‘s order granting Geneva Rock‘s
motion in limine excluding, as irrelevant, all liability evidence.
                          CONCLUSION
    ¶61 Sheppard introduced sufficient evidence to permit a
reasonable jury to conclude that the accident caused her to incur
medical expenses. We reverse the district court‘s judgment as a
matter of law on the issue of special damages. We also reverse the
district court‘s grant of Geneva Rock‘s renewed motion for judgment
as a matter of law, which precluded general damages. We hold that
Sheppard introduced sufficient evidence of her medical damages to
meet the PIP statute‘s threshold requirements. And, because the
issue may arise on remand, we also conclude that the district court
erred in excluding evidence of Geneva Rock‘s employment practices,
as we hold that evidence was still relevant after Geneva Rock
admitted liability. We reverse and remand for a new trial.




                                18